Citation Nr: 1230380	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right lower leg disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision that denied service connection for PTSD.  In March 2010, the Veteran testified at a Travel Board hearing at the RO.  

In February 2011, the Board remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran claims service connection for a psychiatric disorder, to include PTSD, as a result of his period of service.  The Veteran's DD Form 214 reflects that he had one year, ten months, and fourteen days of foreign service.  His occupational specialty was listed as an infantryman.  The Veteran's available service personnel indicate that he was not awarded decorations evidencing combat.  Such records show that he served in Germany with A company, 3-12th Infantry, from March 1991 to February 1993.  

The Veteran's service treatment records do not show treatment for any psychiatric problems, including PTSD.  

Post-service private treatment records show treatment for PTSD on one occasion.  

A January 2008 private treatment report from M. Houser, M.D., indicates that the Veteran was seen for problems including possible anxiety.  The Veteran reported that he was in a motor vehicle accident in 1992 while he was in the Army and that the person in the other vehicle died.  He stated that he was having stress related to driving at work.  He indicated that his PTSD had been going on for seven years since he had been working as a mail carrier.  The Veteran reported that he would become aggressive in dealing with supervisors while he was working.  The assessment included PTSD.  

The Veteran has essentially reported one stressor.  In a February 2008 stressor statement, the Veteran indicated that he was involved in a stressful incident between May 1992 and July 1992 while participating in a convoy on the German autobahn.  He reported that he was serving with A Company, 3-12th Infantry, at that time.  The Veteran stated that on his first occasion driving a truck in a convoy on the autobahn in Germany, the vehicles drifted apart and a large gap developed between his vehicle and the vehicle in front of them.  He stated that his sergeant got nervous and told him to get into the middle lane and pass all of the cars in front of him.  The Veteran indicated that when he pulled into the middle lane, he was felt what he thought was a large pothole and that another Army truck pulled over and signaled that he should pull over.  He stated when he stepped out of the truck, there was a car with major front end damage and roof damage in the middle of the autobahn.  He indicated that the driver was trapped inside his vehicle, that his skull had been peeled back from his head exposing his brain, and that blood was running down his face.  The Veteran indicated that in the following days, he had to clear the blood off of his vehicle touch up the damage.  

At the March 2010 Board hearing, the Veteran essentially reported the same information as to the vehicle accident on the autobahn in Germany in 1992.  He reported that he felt he developed PTSD as a result of seeing the after affects of the accident, as well as being unable to do anything at the scene of the accident.  

The Board observes that the Veteran has specifically reported that he was involved in a motor vehicle accident between May 1992 and July 1992 while driving a truck in a convoy on the autobahn in Germany.  He has specifically indicated that he was serving with Company A, 3-12th Infantry, at that time.  The Veteran has reported that he witnessed the fatal injuries of the person who collided with his truck in the convoy.  

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressor through the U.S. Army and Joint Services Records Research Center (JSRRC).  In fact, in August 2008, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board notes, however, that that the Veteran has specifically reported that he was involved in a motor vehicle accident between May 1992 and July 1992 while driving a truck in a convoy on the autobahn in Germany.  He has indicated that he was serving with Company A, 3-12th Infantry, at that time.  The Veteran has specifically reported that he witnessed the fatal injuries of the person who collided with his truck in the convoy.  Therefore, the Board is of the view that an attempt to verify the Veteran's alleged stressors and to obtain relevant unit histories should be made.  

Additionally, the Board notes that the Veteran's complete service personnel records do not appear to be associated with the claims file.  The Board observes that only four pages of the Veteran's service personnel records are currently of record.  Therefore, an attempt should be made to obtain any additional service personnel records.  

Further, the Board notes that this case was previously remanded in February 2011, partly to schedule the Veteran for a VA psychiatric examination to determine whether he had a psychiatric disorder, to include PTSD, that was related to or had its onset in service.  The Board observes that a March 2011 notation in the record indicates that the Veteran failed to report for a VA examination scheduled in regard to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Board reminds the Veteran that the duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes, therefore, that the Veteran has still not been afforded a VA examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder, to include PTSD.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Prior to any examination, any outstanding records of pertinent medical treatment should be obtained.  

Finally, the Board notes that in a January 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right lower leg disability (listed as residuals of a right lower leg injury, to include the right ankle and right foot).  In a March 2007 statement to a senator, which was forwarded to the Board in April 2007, the Veteran expressed his disagreement with the denial as to that issue.  The Board observes that the RO has not issued a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disability.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, this issue is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's complete service personnel records.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, since January 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  .  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the circumstances relating to his in-service stressor(s).  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged stressor regarding a fatal motor vehicle accident while driving in convoy on the German autobahn between May 1992 and July 1992, while he served with Company A, 3-12th Infantry in Germany, as well as any other stressor for which the Veteran provides sufficient detail.  JSRRC should also be asked to provide the histories of the Veteran's unit during the time he was in Germany.  If more detailed information is needed for this research, the Veteran should be given and opportunity to provide it.  

5.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disorder that is related to or had its onset in service.  Notify the Veteran that the purpose of the examination requested in this remand is to obtain information or that may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

The claims folder must be made available to and reviewed by the examiner.  The examiner should clearly identify each psychiatric disability found to be present; a diagnosis of PTSD must be ruled in or excluded.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

Any opinions expressed by the examiner must be accompanied by a complete rationale and should be set forth in a legible report.  

6.  Issue the Veteran a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right lower leg disability, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

7.  Then readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

